DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the logic state" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 16 recites the limitation “a logic state” in line 2. It is unclear whether it is the same or different from “the logic state” in claim 15, line 9. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8 and 9 of U.S. Patent No. 10,134,470. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 15-10 are anticipated by claims 1-3, 5, 8 and 9 of the patent and claims 11-14 would have been obvious over claim 8 of the patent.
Regarding claim 1: Claim 1 of the patent recite a method comprising:
applying a write pulse having a first polarity or a second polarity to a memory cell comprising a layer configured to act as a selector device and a memory element, wherein a first state is written to the memory cell when the write pulse has the first polarity and a second state is written to the memory cell when the write pulse has the second polarity (claim 1, lines 3-7); and
applying a read pulse having the first polarity to the memory cell (claim 1, lines 2-3), wherein a magnitude of the read pulse is between a first threshold voltage of the memory cell in the first state and a second threshold voltage of the memory cell in the second state (claim 1, lines 20-25).
It would have been obvious to one of ordinary skill in the art to recognize the method of claim 1 of the instant application and the method of claim 1 of the patent are performed by using the same structure of memory cell.
Regarding claim 2: Claim 2 of the patent recites the method of claim 1, further comprising sensing a current through the memory cell,
Regarding claim 3: Claim 1 of the patent recites the method of claim 2, further comprising determining that the memory cell is in the first state or the second state based on a magnitude of the current sensed.
Regarding claim 4: Claim 1 of the patent recites the method of claim 3, wherein the memory cell is determined to be in the second state if the magnitude is below a threshold current and the memory cell is determined to be in the first logic state when the magnitude through the memory cell is equal to or above the threshold current.
Regarding claim 5: Claim 1 of the patent recites the method of claim 1, wherein the read pulse has a magnitude less than a magnitude of the write pulse.
Regarding claim 6: Claim 1 and claim 6 of the patent recite the method of claim 5, wherein the magnitudes of the read pulse and the write pulse are voltage magnitudes.
Regarding claim 7: Claim 3 of the patent recites the method of claim 1, wherein a duration of the read pulse and a duration of write pulse is | nanosecond to 100 nanoseconds.
Regarding claim 8: Claim 8 of the patent recites a method comprising:
applying a first read pulse in a first polarity to a memory cell (claim 8, lines 2-3);
sensing a threshold voltage of the memory cell (claim 8, line 6);
determining a logic state of the memory cell based on the threshold voltage (claim 8, lines 14-18); and
responsive to the logic state determined:
                   applying a write pulse to the memory cell in the first polarity to write a first logic state to the memory cell or a second polarity to write a second logic state to the memory cell (claim 8, lines 3-5).
Regarding claim 9: Claim 8 and claim 5 of the patent recite the method of claim 8, wherein applying the read pulse to the memory ceil is destructive to the first or second logic state.
Regarding claim 10: It would have been obvious to one of ordinary skill in the art to recognize the method of claim 10 of the instant application and the method of claim 8 of the patent are performed by using the same structure of memory cell.
Regarding claims 11 and 12: The only difference between claims 11 and 12 and claim 8 of the patent is that the read pulse or the write pulse comprises a square pulse, a square pulse, a triangular pulse, a trapezoidal pulse, or a sinusoidal pulse. However, the use of a square pulse, a square pulse, a triangular pulse, a trapezoidal pulse, or a sinusoidal pulse. However, the use of a square pulse or a triangular pulse is well-known in the art to apply to the memory cell for reading or writing. It would have been obvious to one of ordinary skill in the art to use a square pulse or a triangular pulse to apply to a memory cell in a read or write operation in a memory device.
Regarding claims 13 and 14: It would have been obvious to one of ordinary skill in the art to recognize that the threshold voltage of the memory cell comprises a combination of a threshold voltage of a memory element and a threshold value of a selector device of the memory cell and the combination is a summation since the memory cell comprises a layer configured to act as a selector device and a memory element.

Regarding claim 15: Claim 8 of the patent recites a method, comprising:
applying a first read pulse having a first polarity to a memory cell;
sensing a first threshold voltage:
applying a second read pulse having the first polarity to the memory cell;
sensing a second threshold voltage of the memory cell responsive to the second read pulse;
calculating a difference between the first threshold voltage and the second threshold voltage; and
determining the logic state of the memory cell.
Regarding claim 16: Claim 8 of the patent recites the method of claim 15, further comprising:
prior to applying the first read pulse, programming a logic state to the memory cell with a write pulse having the first polarity or a second polarity.
Regarding claim 17: Claim 8 of the patent recites the method of claim 15, wherein the logic state is determined to be a first state when the difference is below a threshold value and the logic state is determined to be a second state when the difference is above the threshold value.
Regarding claim 18: Claim 9 of the patent recite the method of claim 15, wherein the first and second read pulses are ramped voltage pulses.

Regarding claim 19: Claim 12 of the patent recites the method of claim 15, further comprising reprogramming the memory cell to the logic state after the second read pulse.
Regarding claim 20: It would have been obvious to one of ordinary skill in the art to recognize the method of claim 20 of the instant application and the method of claim 8 of the patent are performed by using the same structure of memory cell.
Claims 1-6, 8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,418,102. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to use the apparatus of claims 1 and 6 of the patent to perform the method of claims 1-6, 8 and 10-14 of the instant application.
Regarding claim 1: Claim 1 of the patent recite an apparatus to perform a method comprising:
applying a write pulse having a first polarity or a second polarity to a memory cell comprising a layer configured to act as a selector device and a memory element, wherein a first state is written to the memory cell when the write pulse has the first polarity and a second state is written to the memory cell when the write pulse has the second polarity (claim 1, lines 6-8); and
applying a read pulse having the first polarity to the memory cell (claim 1, line 12), wherein a magnitude of the read pulse is between a first threshold voltage of the memory cell in the first state and a second threshold voltage of the memory cell in the second state (claim 1, lines 9-17 and claim 6).
It would have been obvious to one of ordinary skill in the art to recognize the method of claim 1 of the instant application and the method of claim 1 of the patent are performed by using the same structure of memory cell.
Regarding claim 2: Claim 1 of the patent recites the apparatus to perform the method of claim 1, further comprising sensing a current through the memory cell,
Regarding claim 3: Claim 1 of the patent recites the method of claim 2, further comprising determining that the memory cell is in the first state or the second state based on a magnitude of the current sensed (claim 1, lines 9-11).
Regarding claim 4: Claim 1 claim 6 of the patent recites the apparatus to perform the method of claim 3, wherein the memory cell is determined to be in the second state if the magnitude is below a threshold current and the memory cell is determined to be in the first logic state when the magnitude through the memory cell is equal to or above the threshold current (claim 1, lines 18-25).
Regarding claim 5: Claim 1 of the patent recites the method of claim 1, wherein the read pulse has a magnitude less than a magnitude of the write pulse.
Regarding claim 6: Claim 1 and claim 6 of the patent recite the method of claim 5, wherein the magnitudes of the read pulse and the write pulse are voltage magnitudes.
Regarding claim 8: Claim 1 of the patent recites an apparatus to perform a method comprising:
applying a first read pulse in a first polarity to a memory cell (claim 1, line 11-12);
sensing a threshold voltage of the memory cell (claim 1, lines 14-17);
determining a logic state of the memory cell based on the threshold voltage (claim 1, lines 18-25); and
responsive to the logic state determined:
                   applying a write pulse to the memory cell in the first polarity to write a first logic state to the memory cell or a second polarity to write a second logic state to the memory cell (claim 1, lines 6-8).
Regarding claim 10: It would have been obvious to one of ordinary skill in the art to recognize the method of claim 10 of the instant application and the apparatus of claim 1 of the patent use the same structure of memory cell.
Regarding claims 11 and 12: The only difference between claims 11and 12 and claim 1 of the patent is that the read pulse or the write pulse comprises a square pulse, a square pulse, a triangular pulse, a trapezoidal pulse, or a sinusoidal pulse. However, the use of a square pulse, a square pulse, a triangular pulse, a trapezoidal pulse, or a sinusoidal pulse. However, the use of a square pulse or a triangular pulse is well-known in the art to apply to the memory cell for reading or writing. It would have been obvious to one of ordinary skill in the art to use a square pulse or a triangular pulse to apply to a memory cell in a read or write operation in a memory device.
Regarding claims 13 and 14: It would have been obvious to one of ordinary skill in the art to recognize that the threshold voltage of the memory cell comprises a combination of a threshold voltage of a memory element and a threshold value of a selector device of the memory cell and the combination is a summation since the memory cell comprises a layer configured to act as a selector device and a memory element.
Claims 1, 2, 3, 8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 17 of U.S. Patent No. 11,074,971. Although the claims at issue are not identical, they are not patentably distinct from each other it would have been obvious to one of ordinary skill in the art to use the apparatus of claims 1, 16 and 17 of the patent to perform the method of claims 1, 2, 3, 8 and 10-14 of the instant application.
Regarding claim 1: claim 1 of the patent recites an apparatus to perform a method comprising:
applying a write pulse having a first polarity or a second polarity to a memory cell comprising a layer configured to act as a selector device and a memory element (claim 1, lines 2-3), wherein a first state is written to the memory cell when the write pulse has the first polarity and a second state is written to the memory cell when the wnte pulse has the second polarity (claim 1, lines 10-15); and
applying a read pulse having the first polarity to the memory cell, wherein a magnitude of the read pulse is between a first threshold voltage of the memory cell in the first state and a second threshold voltage of the memory cell in the second state (claim 1, lines 16-20).
Regarding claim 2: Claim 16 of the patent recites an apparatus to perform the method of claim 1, further comprising sensing a current through the memory cell,
Regarding claim 3: Claim 16 of the patent recites an apparatus to perform the method of claim 2, further comprising determining that the memory cell is in the first state or the second state based on a magnitude of the current sensed.
Regarding claim 8: Claim 17 of the patent recites an apparatus to perform a method comprising:
applying a first read pulse in a first polarity to a memory cell (claim 17, line 17);
sensing a threshold voltage of the memory cell;
determining a logic state of the memory cell based on the threshold voltage claim 17, lines 18-20); and
responsive to the logic state determined:
applying a write pulse to the memory cell in the first polarity to write a first logic state to the memory cell or a second polarity to write a second logic state to the memory cell (claim 17, lines 10-15)
Regarding claim 10: Claim 17 recites an apparatus to perform the method of claim 8, wherein the memory cell comprises a layer configured to act as a selector device and a memory element.
Regarding claims 11 and 12: The only difference between claims 11and 12 and claim 17 of the patent is that the read pulse or the write pulse comprises a square pulse, a square pulse, a triangular pulse, a trapezoidal pulse, or a sinusoidal pulse. However, the use of a square pulse, a square pulse, a triangular pulse, a trapezoidal pulse, or a sinusoidal pulse. However, the use of a square pulse or a triangular pulse is well-known in the art to apply to the memory cell for reading or writing. It would have been obvious to one of ordinary skill in the art to use a square pulse or a triangular pulse to apply to a memory cell in a read or write operation in a memory device.
Regarding claims 13 and 14: It would have been obvious to one of ordinary skill in the art to recognize that the threshold voltage of the memory cell comprises a combination of a threshold voltage of a memory element and a threshold value of a selector device of the memory cell and the combination is a summation since the memory cell comprises a layer configured to act as a selector device and a memory element.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 2014/0321196, hereinafter “Ikeda”).
Regarding claim 8: Ikeda discloses a method comprising:
applying a first read pulse in a first polarity to a memory cell (Fig. 12, WL, 1.8V);
sensing a threshold voltage of the memory cell;
determining a logic state of the memory cell based on the threshold voltage (paragraph [0115], lines 7-12); and
responsive to the logic state determined:
applying a write pulse to the memory cell in the first polarity to write a first logic state to the memory cell (Fig. 12, WL, 2.8V).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. in view of Mitani et al. (US 2005/0057997, hereinafter Mitani)
Claims 11 and 12 differ from Ikeda in reciting that the read pulse or the write pulse comprises a square pulse, a square pulse, a triangular pulse, a trapezoidal pulse, or a sinusoidal pulse. However, However, Mitani discloses the use of a square pulse or trapezoidal pulse for writing data to a memory cell (claim 9 and paragraph [0240]). It would have been obvious to one of ordinary skill in the art to use a square pulse or a trapezoidal pulse for writing data in a memory device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/           Primary Examiner, Art Unit 2827